Claimant was hired as a senior attorney by the Workers’ Compensation Board and was assigned to work in the conciliation bureau. He resigned from this position because he was dissatisfied with his assignment. The Unemployment Insurance Appeal Board denied his claim for unemployment insurance benefits on the basis that claimant voluntarily left his employment without good cause. Claimant testified at the hearing that most of his duties were clerical in nature and that the position for which he was hired did not require him to utilize his professional skills. He stated that he resigned from his position for this reason. As a general rule, job dissatisfaction alone does not constitute good cause for leaving one’s employment for purposes of qualifying for unemployment insurance benefits (see, Matter of Lesakowski [Sheehan Mem. Hosp.—Sweeney], 212 AD2d 917, lv denied 85 NY2d 809; Matter of Brabson [Hudacs], 195 AD2d 681). Claimant admitted that he resigned from his position because he was dissatisfied with the nature of his duties. In denying claimant benefits, the Board found that he worked for the employer for a substantial period of time and *743must therefore be deemed to have accepted the job as assigned. The Board also concluded that claimant’s decision to wait until he finished paying off his student loans was not a compelling reason to leave. Given that these findings are supported by substantial evidence, the Board’s decision must be upheld.
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Ordered that the decision is affirmed, without costs.